                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF LOUISIANA

   LEONDARD ALAN BOLLINGHAM
                                                             CIVIL ACTION
   VERSUS
                                                             NO. 19-155-JWD-RLB
   OCWEN LOAN SERVICING, LLC

                                            OPINION

           After independently reviewing the entire record in this case and for the reasons set

   forth in the Magistrate Judge's Report (Doc. 18) dated February 12, 2020, to which no

   objection was filed;

           IT IS ORDERED this case is REMANDED to the 19th Judicial District Court, Parish

   of East Baton Rouge, State of Louisiana, for lack of subject matter jurisdiction.

           Judgment shall be entered accordingly.

           Signed in Baton Rouge, Louisiana, on February 27, 2020.


                                                     S
                                          JUDGE JOHN W. deGRAVELLES
                                          UNITED STATES DISTRICT COURT
                                          MIDDLE DISTRICT OF LOUISIANA




19th JDC
